— In a proceeding pursuant to article 7 of the Family Court Act, the Board of Education of the City of New York appeals, by permission, from an order of the Family Court, Richmond County (Leddy, J.), dated May 18, 1981, which directed it to enroll the respondent in a school other than his zoned school. Appeal dismissed as moot, without costs or disbursements, because respondent has since moved into the zone in which he goes to school (see Matter ofHearst Corp. v Clyne, 50 NY2d 707). Titone, J. P., Gibbons, Thompson and Niehoff, JJ., concur.